Citation Nr: 1614382	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-39 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Custody of the Veteran's claims file was subsequently transferred to the VA RO in Indianapolis, Indiana.  

The July 2008 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.  In October 2009, the Veteran requested a hearing before a Decision Review Officer (DRO), which was scheduled for December 2009.  In December 2009, he asked to reschedule his hearing.  In April 2010, the Veteran was notified that his DRO hearing was scheduled for May 2010.  He failed to appear for it, and did not provide an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal.  

In March 2014, the Board remanded this case to the Appeals Management Center (AMC), in Washington, DC, for additional development.  In a September 2014 rating decision, the AMC granted service connection for right ear hearing loss and tinnitus.  The Veteran has not filed a Notice of Disagreement with regard to any appealable determination made in the September 2014 rating decision.  Therefore, these matters are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's left ear hearing loss does not constitute a disability for VA purposes.  


CONCLUSION OF LAW

A left ear hearing loss was not incurred in service, and left ear sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Specifically, the Veteran was notified in April 2008, prior to initial adjudication of his claim.  He has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim in May and August 2014.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, and appropriate diagnostic tests.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In its March 2014 remand, the Board directed the AMC to determine if the Veteran had private health care providers and, if so, to obtain their records.  In June 2014, the RO sent the Veteran release forms for private health care records and he did not return them.  The remand directed that the Veteran undergo an examination to determine if he had fluid in his ears, and if so, whether it was chronic.  Then, after any fluid in the Veteran's ears had been removed, he was to undergo an audiological examination.  The AMC scheduled the Veteran's audiology examination for May 2014 and his ear examination for August 2014, which was the reverse of the remand directives.  However, because the August 2014 examiner concluded that the Veteran had no fluid in his ears, remand for correction is not necessary.  There was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

II. Service Connection for Left Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

For veterans who served 90 days or more after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) , including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In October 2012, the Veteran underwent a VA examination to determine the etiology of his hearing loss.  The VA examiner stated that the audiogram results were invalid because the Veteran's pattern of hearing loss suggested a medical condition that could potentially improve with treatment.  The Veteran's tympanometry suggested that he had fluid in his ears, which the examiner stated was not indicative of damage from noise exposure.  Because the October 2012 VA examination did not contain valid test results, it is not probative evidence.  

He underwent a second VA examination in Feudary 2013.  The VA examiner found that the audiogram results were invalid for rating purposes because the Veteran had a potentially treatable form of hearing loss, and he was advised to seek treatment from a specialist to remove fluid from his ears.  Because the February 2013 VA examination did not contain valid test results, it is not probative evidence.  

In May 2014, the Veteran underwent a third VA examination.  

His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
35
25
25

The average pure tone threshold was 29 decibels in the left ear.  His word recognition score using the Maryland CNC test was 100 percent in the left ear.  The May 2014 examiner found that the test results were not valid for rating purposes, but then explained that results for the right ear reflected that a portion of the severity of the Veteran's hearing loss was due to a more medical/mechanical problem with his hearing and not due to nerve damage associated with loud noise.  His left ear was not discussed in the examiner's explanation as to why the results were not valid.  

The results of the May 2014 audiogram provide probative evidence against the claim because they show that the Veteran's level of left ear hearing loss does not meet the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2015).  

In August 2014, the Veteran underwent a VA ear conditions examination and a VA sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx examination, both conducted by the same clinician.  The examiner specifically found that the Veteran did not have an ear or peripheral vestibular condition.  The examiner noted that the Veteran was told by specialists that he had fluid behind his ear drums, and that it was felt to be due to acid reflux.  The examiner stated that the Veteran was treated with Nexium which resolved the fluid behind his ears.  The Veteran reported that his hearing had been poor for years, and that after he was treated with Nexium, the fluid was gone but his hearing loss had not changed.  He reported that his right ear hearing loss was worse than his left ear hearing loss.  The examiner specifically found that the Veteran's tympanic membranes were normal and that there was no fluid in his ears.  The examiner added that it was not possible to determine the etiology of this problem because it was not present at the time and there was no evidence to indicate that it was a chronic disease or condition.  

At no time during the appeal period has the Veteran's left ear hearing loss met the threshold criteria set forth in 38 C.F.R. § 3.385.  Additionally the Veteran's left ear speech recognition scores using the Maryland CNC Test have not been less than 94 percent.  Thus, the Board finds that any left ear hearing loss does not meet the criteria to qualify as a disability for VA purposes.  38 C.F.R. § 3.385 (2015).  Hence, service connection for a left ear hearing loss is not warranted.  See Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran is competent to state that he has decreased hearing acuity.  In the present case, the Board does not doubt the Veteran's ability to perceive changes in his audiological acuity; his statements regarding his symptoms are credible.  However, a grant of service connection for a left ear hearing loss must be predicated on objective testing findings corresponding to the criteria of 38 C.F.R. § 3.385.  In this case, absent medical or audiological training, credentials, or other demonstrated expertise, the Veteran is unable to provide a competent lay opinion about whether the specific criteria for an audiological disability for VA purposes were met at any specific point in time.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  Hence, in the absence of competent evidence that the Veteran currently has a left ear hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for a left ear hearing loss must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a left ear hearing loss is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


